CHINA HOLDINGS, INC.
(NASD OTCBB: CHHL)


100% ACQUISITION TRANSACTION AGREEMENT
For Acquisition 100%
TONG REN KAI YU MINERALS CO., LTD. and its
TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and
Gui Zhou FuRuiDe MINERALS CO., LTD.


THIS ACQUISITION TRANSACTION AGREEMENT。 (This "Agreement") is dated as of
November 30th 2007. (TERMS UPDATED BASED ON  INITIALLY SIGNED EXECUTED
ACQUISITION AGREEMENT ( IN CHINESE) ON OCT.27TH 2007）


BY AND AMONG:
PARTY A ( THE “ PURCHASER”)


China Holdings, Inc. ( NASD OTCBB : CHHL), (Or/and its NOMINEE Subsidiary
Company in China ), a company formed pursuant to the laws of the State of
Nevada, having a business address located at 101 Convention Center Drive, Suite
700, Las Vegas, NV 89107-2001 USA.
 
China Holdings, Inc. ( NASD OTCBB : CHHL) is a diversified global assets holding
company. The Company and its subsidiaries engage in multiple China-focused
business activities including pharmaceutical, real estate, utilities, energy and
finance. Its objective is to achieve long-term capital appreciation through
investment in companies and other entities with significant assets, investments,
production activities, trading or other business interests in China and
worldwide, and which derive a significant part of their revenue from China, and
worldwide. The Company has two wholly-owned subsidiaries: (i) China Power, Inc.,
and (ii) China Health Holdings, Inc.
 
 
(Hereinafter collectively: China Holdings, Inc. ( NASD OTCBB : CHHL), (Or/and
its NOMINEE Subsidiary Company in China ): “CHHL” ) (Party A The Purchaser)
 
AND: PARTY B (“ THE SELLER”)


TONG REN KAI YU MINERALS CO., LTD., a Company formed pursuant to the laws of
People’s Republic of China in GUI ZHOU Province, PR China, having an office
address at BaiHuangZhen, Tong Ren, GuiZhou PR China.


TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant, a Company formed
pursuant to the laws of People’s Republic of China in GUI ZHOU Province, PR
China.


Gui Zhou FuRuiDe MINERALS CO., LTD. a Company formed pursuant to the laws of
People’s Republic of China in GUI ZHOU Province, PR China, having an office
address at TaoYingXiang, JiangKou, GuiZhou PR China.


(Hereinafter collectively  “ TONG REN KAI YU”)


AND: PARTY B (THE SELLER’S SHAREHOLDERS)
A. 100% SHAREHOLDERS OF TONG REN KAI YU MINERALS CO., LTD. are:
 
 
1

--------------------------------------------------------------------------------


 
 
1. Chongqing Kayoo Investment Group Stock Co.Ltd.: 99.5%
2. BenHai Lv: 0.5%


B.100% SHAREHOLDERS OF TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant:
IS BENHAI LV.100%


C.100% SHAREHOLDERS OF Gui Zhou FuRuiDe MINERALS CO., LTD. are
Chongqing Kayoo Investment Group Stock Co.Ltd.: 51% and other 49%


(Hereafter “Shareholders”/Party B (The Seller’s Shareholders)


RECITALS:


A．  
China Holdings, Inc. ( NASD OTCBB: CHHL)，(And/or via its NOMINEE Subsidary
Company in China ), and TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and All 100% Shareholders desire to complete an acquisition transaction
pursuant to which China Holdings, Inc. ( NASD OTCBB: CHHL), through its nominee
subsidiary in China, shall complete an acquisition transaction to acquire 100%
ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining licenses/mining
exploration licenses and the total 100% outstanding and issued capital stocks of
1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS CO., LTD. and
its Two(2) Mining Production Licenses and Three (3) Mining Exploration Licenses:
FOR A TOTAL PURCHASING PRICE OF RMB 300 Million Yuan．



Ｂ.
China Holdings, Inc. ( NASD OTCBB: CHHL) ( And/or via its NOMINEE Mining
Subsidary Company in China ) agree，On the ACQUISITION TRANSACTION COMPLETION “
CLOSING DAY”, to pay (A) RMB $100 million (approximately USD $13,500,000) in
cash; (B) RMB $50 million (approximately USD $6,750,000) in shares of common
stock valued at a price of $0.05 per shares; (C) RMB $150 million (approximately
USD $20 million) in shares of common stock valued at the average of closing
price of the Company’s common stock in the 5 day period prior to closing and the
5 day period after the closing. Tong Ren KaiYu has agreed to provide the Company
with legal exclusive/first refusal rights for this acquisition. The parties have
agreed to provide each other with all documentation necessary to complete their
due diligence investigation of each company’s business.



C.
The Company agreed to issue 7,000,000 shares of its common stock （China
Holdings, Inc. agrees to update the terms as 4 Million Common stocks as SEC 144
Rules/Legends and 3Million Common Stock common stocks as Free Trading upon/after
the company’s further legal registration with SEC）within 30-60 days of the date
of this transaction agreement as a security deposit. The parties agreed that if
the Company does not consummate the transaction, then, Ton Ren KaiYu shall have
the right to retain the shares. However, if Ton Ren KaiYu does not complete its
obligations under this agreement the Company will be permitted to put Stop
transfer restrictions on the shares.

 
 
2

--------------------------------------------------------------------------------


 

 
D.
Within 90 to 120 buiness days　of the date of this transaction agreement ，　upon
the completion of its due diligence investigation (include legal and audited
financial statements as US GAAP Rules and receipt of approval from the China
government, within 45 days the Company agrees to pay to Ton Ren KaiYu RMB
$33million (approximately USD $9 mullion) in cash and RMB $67 million
(approximately USD $18 million) in shares of the Company’s common stock in
exchange for 33.3% of the issued shares of Ton Ren KaiYu and all the mining
licenses/ASSETS/minerals properties/mining exploration licenses of Ton Ren KaiYu
along with Chinese Government Approval Receits.　



E.
Within 120　to 210　buiness days approximately　of the date of this transaction
agreement，upon completion mining feasibility studies of the Tong Ren KaiYu’s
mining properties，within 45 days ，the Company agreeｓ to pay to Ton Ren KaiYu
RMB$67,000,000 (approximately USD$9 million in cash and RMB$ 133,000,000
(approximately USD $18 million) shares of the Company’s common stock in exchange
for 66.7% of the issued shares of Ton Ren KaiYu and all the mining
licenses／ASSETS/minerals properties/mining exploration licenses of Ton Ren KaiYu
along with Chinese Government Approval Receits.　



Both Parties agree that as long as each party is executing for this TRANSACTION
PROCEDURES/PROCESSING ( as above C, D, E), the TIME as defined as above in this
ACQUISITION AGREEMENT for each party will be automatically extended/renewed to
allow each party to legally complete and execute for THE FINAL ACQUISITION
TRANSACTION COMPLETION.


F．　On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”,　FOR A TOTAL
PURCHASING PRICE OF RMB 300 Million Yuan，China Holdings, Inc. ( NASD OTCBB:
CHHL), through its nominee Subsidary Company in China，shall complete an
acquisition transaction to acquire 100%
ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining licenses/mining
exploration licenses and the total 100% outstanding and issued capital stocks of
1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS CO., LTD，along
with/and its Two(2) Mining Production Licenses and Three (3) Mining Exploration
Licenses：which/with


1.  
TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant。



2．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is -------------- for area 2.57 Square
KM ( Chart No. ----------) and 2). The 2nd Exploration License No.:
-------------- for area 8.36 Square KM ( Chart No. ------------);


3. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is --------------- for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No. is -------------- for JiangKo County QingLou Phosphorus (P)
Mine at defined area 0.4313 Square KM.


4. Gui Zhou FuRuiDe MINERALS CO., LTD. owns and operates One(1) Mining
Exploration Licenses (for production V2O5, Mo, P etc.) approved by Land &
Resource Minister of People’s Republic of China, The Exploration License No. is
-------------- ( Renewed Exploration License No. is-------------- ) for JiangKou
County WangHui Mining exploration at defined area of 12.15 Square KM.


G.China Holdings, Inc. ( NASD OTCBB: CHHL) and TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. and All 100% Shareholders ARE LEGALLY IMMEDAITELY
EFFECT UPON FURTHER MUTUAL SIGN/SEAL/EXECUTION THIS ACQUISITION
TRANSACTION AGREEMENT AS MUTUAL COMMITMENT FOR FURTHER TRANSACTIONS COMPLETION
ALONG WITH CHINA AND USA LEGAL AND GOVERNMENT PROCESSING LEGAL CONFIRMATION


H. TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ALL 100%
SHAREHODLERS legally confirmed/ GURRANTEE that TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. And All the mining licenses／ASSETS/minerals
properties/mining exploration licenses will be legally fully free/clear from all
liens, debts, mortgages, taxes, charges, pledges, encumbrances or other burdens
with all rights on THE “ FINAL TRANSACTION DATE” when this acquisition
transaction legally fully completion date. IF THERE IS ANY all liens, debts,
mortgages, taxes, charges, pledges, encumbrances or other burdens with all
rights prior to the “ FINAL TRANSACTION DATE”, TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. and ITS 100% SHAREHODLERS will be fully legally
financially guarantee to CLEAR LEGALLY FINANCIALLY TIMELY ON THE “ FINAL
TRANSACTION DATE”.
 
 
3

--------------------------------------------------------------------------------



 
I. However, if there is significant differences in total assets, MINERALS
DEPOSITS, and liabilities, other financial data in further TONG REN KAI YU
MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. s the most recent Two (2) years
ended 2006/2007 (“2006/2007”) audited financial statements according to US
General Accepted Accounting Principles ("US GAAP")　And further MINERALS
ENGINEERING REPORTS/INVESTIGATIONS ON THE MINERALS DEPOSITS, then this total
acquisition FOR THE 100% OWNERSHIP/RIGHTS/INTEREST may be adjusted
proportionally on a mutual consent basis.


Ｊ. The Board of Directors of China Holdings, Inc. ( NASD OTCBB: CHHL) and TONG
REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and Its 100% Shareholders
have each approved the above proposed acquisition transaction＆acquisition
transaction agreement/ all the terms legally full.


Ｋ. TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ITS 100%
Shareholders have legally granted China Holdings, Inc. ( NASD OTCBB:
CHHL)/SHAREHOLDERS ( and or its Nominee Mining Subsidary Company in China) with
full legal EXCLUSIVE and FIRST REFUSAL RIGHTS FOR EXECUTE/COMPLETION FOR THIS
ACQUISITION TRANSACTION AGREEMENT TO ENSURE THE ACQUISITIONS TRANSACTIONS FULLY
LEGALLY COMPLETION.


Ｌ. China Holdings, Inc. ( NASD OTCBB: CHHL) through its nominee subsidiary in
China and TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ITS
100% Shareholders are the owners of 100% ownership and 100% total outstanding
capital stockholders of TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and ITS 100% Shareholders; and THE PARTIES desire to make certain
representations, warranties and agreements in connection with the completion of
the above acquisition transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this ACQUISITION TRANSACTION Agreement, and the
covenants, conditions, representations and warranties hereinafter set forth, the
parties hereby agree as follows:


4

--------------------------------------------------------------------------------




ARTICLE I


THE ACQUISITION TRANSACTION COMPLETION
Section 1.1 THE ACQUISITION TRANSACTION COMPLETION


Ａ．On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”, 　China Holdings,
Inc. ( NASD OTCBB: CHHL)，(And/or via its NOMINEE Subsidary Company in China ),
and TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and All 100%
Shareholders desire to complete an acquisition transaction pursuant to which
China Holdings, Inc. ( NASD OTCBB: CHHL), through its nominee subsidiaries in
China or in HongKong, shall complete an acquisition transaction to acquire 100%
ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining licenses/mining
exploration licenses and the total 100% outstanding and issued capital stocks of
1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS CO., LTD. and
its Two(2) Mining Production Licenses and Three (3) Mining Exploration Licenses:
FOR A TOTAL PURCHASING PRICE OF RMB 300 Million Yuan．


Ｂ.China Holdings, Inc. ( NASD OTCBB: CHHL) ( And/or via its NOMINEE Subsidary
Company in China ) agree，On the ACQUISITION TRANSACTION COMPLETION “ CLOSING
DAY”, to pay (A) RMB $100 million (approximately USD $13,500,000) in cash; (B)
RMB $50 million (approximately USD $6,750,000) in shares of common stock valued
at a price of $0.05 per shares; (C) RMB $150 million (approximately USD $20
million) in shares of common stock valued at the average of closing price of the
Company’s common stock in the 5 day period prior to closing and the 5 day period
after the closing. Tong Ren KaiYu has agreed to provide the Company with legal
exclusive/first refusal rights for this acquisition. The parties have agreed to
provide each other with all documentation necessary to complete their due
diligence investigation of each company’s business.


C. The Company agreed to issue 7,000,000 shares of its common stock （China
Holdings, Inc. agrees to update the terms as：４ Million Common stocks as SEC 144
Rules/Legends and ３ Million Common Stock common stocks as Free Trading
upon/after the company’s further legal registration with SEC）within 30－６０ days
of the date of this  transaction agreement as a security deposit. The parties
agreed that if the Company does not consummate the transaction, then, Ton Ren
KaiYu shall have the right to retain the shares. However, if Ton Ren KaiYu does
not complete its obligations under this agreement the Company will be permitted
to put Stop transfer restrictions on the shares.


D.Within 90 to 120 buiness days　of the date of this transaction agreement，upon
the completion of its due diligence investigation (include legal and audited
financial statements as US GAAP Rules and receipt of approval from the China
government, within 45 days the Company agrees to pay to Ton Ren KaiYu RMB
$33million (approximately USD $9 mullion) in cash and RMB $67 million
(approximately USD $18 million) in shares of the Company’s common stock in
exchange for 33.3% of the issued shares of Ton Ren KaiYu and all the mining
licenses/ASSETS/minerals properties/mining exploration licenses of Ton Ren KaiYu
along with Chinese Government Approval Receits.　
 
 
 
5

--------------------------------------------------------------------------------



 
E. Within 120　to 210　buiness days approximately　of the date of this transaction
agreement，upon completion mining feasibility studies of the Tong Ren KaiYu’s
mining properties，within 45 days ，the Company agreeｓ to pay to Ton Ren KaiYu
RMB$67,000,000 (approximately USD$9 million in cash and RMB$ 133,000,000
(approximately USD $18 million) shares of the Company’s common stock in exchange
for 66.7% of the issued shares of Ton Ren KaiYu and all the mining
licenses／ASSETS/minerals properties/mining exploration licenses of Ton Ren KaiYu
along with Chinese Government Approval Receits.　


Both Parties agree that as long as each party is executing for this TRANSACTION
PROCEDURES/PROCESSING ( as above C, D, E), the TIME as defined as above in this
ACQUISITION AGREEMENT for each party will be automatically extended/renewed to
allow each party to legally complete and execute for THE FINAL ACQUISITION
TRANSACTION COMPLETION.


F. On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”,　FOR A TOTAL
PURCHASING PRICE OF RMB 300 Million Yuan，China Holdings, Inc. ( NASD OTCBB:
CHHL), through its nominee Mining Subsidary Company in China，shall complete an
acquisition transaction to acquire 100%
ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining licenses/mining
exploration licenses and the total 100% outstanding and issued capital stocks of
1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS CO., LTD，along
with its Two(2) Mining Production Licenses and Three (3) Mining Exploration
Licenses：WHICH/WITH


１．  
TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant。



2．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is ----------------- for area 2.57
Square KM ( Chart No. ------------) and 2). The 2nd Exploration License
No.----------------- for area 8.36 Square KM ( Chart No. -------------);
 
 
 
6

--------------------------------------------------------------------------------



 
3. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is ----------------- for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No.is --------------- for JiangKo County QingLou Phosphorus (P)
Mine at defined area 0.4313 Square KM.


4. Gui Zhou FuRuiDe MINERALS CO., LTD. owns and operates One(1) Mining
Exploration Licenses (for production V2O5, Mo, P etc.) approved by Land &
Resource Minister of People’s Republic of China, The Exploration License No. is
--------------- ( Renewed Exploration License No. is : ------------------------)
for JiangKou County WangHui Mining exploration at defined area of 12.15 Square
KM.


G.China Holdings, Inc. ( NASD OTCBB: CHHL) and TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. and All 100% Shareholders ARE LEGALLY IMMEDAITELY
EFFECT UPON FURTHER MUTUAL SIGN/SEAL/EXECUTION THIS ACQUISITION
TRANSACTION　AGREEMENT AS MUTUAL COMMITMENT FOR FURTHER TRANSACTIONS COMPLETION
ALONG WITH CHINA AND USA LEGAL AND GOVERNMENT PROCESSING LEGAL CONFIRMATION


H. TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ALL 100%
SHAREHODLERS legally confirmed/ GURRANTEE that TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. And All the mining licenses／ASSETS/minerals
properties/mining exploration licenses will be legally fully free/clear from all
liens, debts, mortgages, taxes, charges, pledges, encumbrances or other burdens
with all rights on THE “ FINAL TRANSACTION DATE” when this acquisition
transaction legally fully completion date. IF THERE IS ANY all liens, debts,
mortgages, taxes, charges, pledges, encumbrances or other burdens with all
rights prior to the “ FINAL TRANSACTION DATE”, TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. and ITS 100% SHAREHODLERS will be fully legally
financially guarantee to CLEAR LEGALLY FINANCIALLY TIMELY ON THE “ FINAL
TRANSACTION DATE”.
 
 
7

--------------------------------------------------------------------------------



 
I. However, if there is significant differences in total assets, MINERALS
DEPOSITS, and liabilities, other financial data in further TONG REN KAI YU
MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. s the most recent Two (2) years
ended 2006/2007 (“2006/2007”) audited financial statements according to US
General Accepted Accounting Principles ("US GAAP")　And further MINERALS
ENGINEERING REPORTS/INVESTIGATIONS ON THE MINERALS DEPOSITS, then this total
acquisition FOR THE 100% OWNERSHIP/RIGHTS/INTEREST may be adjusted
proportionally on a mutual consent basis.


Ｊ. The Board of Directors of China Holdings, Inc. ( NASD OTCBB: CHHL) and TONG
REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and Its 100% Shareholders
have each approved the above proposed acquisition transaction＆acquisition
transaction　


Ｋ. TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ITS 100%
Shareholders have legally granted China Holdings, Inc. ( NASD OTCBB:
CHHL)/SHAREHOLDERS with full legal EXCLUSIVE and FIRST REFUSAL RIGHTS FOR
EXECUTE/COMPLETE THIS ACQUISITION TRANSACTION AGREEMENT TO ENSURE THE
ACQUISITIONS TRANSACTIONS FULLY LEGALLY COMPLETION.


Section 1.2 THE ACQUISITION TRANSACTION COMPLETION/DELIVERY DAY


On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”, FOR A TOTAL PURCHASING
PRICE OF RMB 300 Million Yuan，China Holdings, Inc. ( NASD OTCBB: CHHL), through
its nominee subsidiary in China，shall complete an acquisition transaction to
acquire 100% ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining
licenses/mining exploration licenses and the total 100% outstanding and issued
capital stocks of 1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN
Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS
CO., LTD　and its Two(2) Mining Production Licenses and Three (3) Mining
Exploration Licenses：


１．  
TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant。



2．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is -------------- for area 2.57 Square
KM ( Chart No.------------) and 2). The 2nd Exploration License
No.-------------- for area 8.36 Square KM ( Chart No.-----------------);
 
 
8

--------------------------------------------------------------------------------



 
3. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is ----------------------for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No. is -------------------- for JiangKo County QingLou Phosphorus
(P) Mine at defined area 0.4313 Square KM.


4. Gui Zhou FuRuiDe MINERALS CO., LTD. owns and operates One(1) Mining
Exploration Licenses  (for production V2O5, Mo, P etc.) approved by Land &
Resource Minister of People’s Republic of China, The Exploration License No. is
---------------------- ( Renewed Exploration License No. is
--------------------) for JiangKou County WangHui Mining exploration at defined
area of 12.15 Square KM.


Section 1.3 COMPLETIONS OR ACQUISITION OF ASSETS/SHARES TRANSFER/DELIVERY


Pursuant to the Agreement, At the Acquisition Transaction Closing Day (as above
and/or hereinafter defined), On the ACQUISITION TRANSACTION COMPLETION “ CLOSING
DAY”, FOR A TOTAL PURCHASING PRICE OF RMB 300 Million Yuan，China Holdings, Inc.
( NASD OTCBB: CHHL), through its nominee subsidiary in China，shall complete an
acquisition transaction to acquire
100%　ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining licenses/mining
exploration licenses and the total 100% outstanding and issued capital stocks of
1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS CO., LTD　and its
Two(2) Mining Production Licenses and Three (3) Mining Exploration Licenses：


１．  TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN
Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant。


2．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is --------------------- for area 2.57
Square KM ( Chart No.----------------) and 2). The 2nd Exploration License
No.-------------- for area 8.36 Square KM ( Chart No.---------------);


3. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is ----------------------- for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No. is--------------- for JiangKo County QingLou Phosphorus (P)
Mine at defined area 0.4313 Square KM.


4. Gui Zhou FuRuiDe MINERALS CO., LTD. owns and operates One(1) Mining
Exploration Licenses (for production V2O5, Mo, P etc.) approved by Land &
Resource Minister of People’s Republic of China, The Exploration License No. is
---------------------( Renewed Exploration License No. is -----------------) for
JiangKou County WangHui Mining exploration at defined area of 12.15 Square KM.


Section 1.4 ACQUISITION TRANSACTION CLOSING AND EFFECTIVE TIME AND DELIVERY
REQUREMENTS


Subject to the provisions of this Agreement, the parties shall hold THE
ACQUISITION TRANSACTION COMPLETION CLOSING(the "Closing") with/on which each and
all of the conditions set forth in All Articles in this agreement to be
fulfilled; Legal Transaction completed: the purchased
ownership/interest/assets/rights been mutually legally transfer/delivered
legally timely as defined as above terms in this acquisition agreement:
 

 
9

--------------------------------------------------------------------------------


On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”, FOR A TOTAL PURCHASING
PRICE OF RMB 300 Million Yuan，China Holdings, Inc. ( NASD OTCBB: CHHL), through
its nominee subsidiarｙ in China，shall complete an acquisition transaction to
acquire 100%　ownership/RIGHTS/INTEREST/ASSETS/minerals properties/mining
licenses/mining exploration licenses and the total 100% outstanding and issued
capital stocks of 1). TONG REN KAI YU MINERALS CO., LTD. and 2). it’s TONG REN
Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and 3). Gui Zhou FuRuiDe MINERALS
CO., LTD and its Two(2) Mining Production Licenses and Three (3) Mining
Exploration Licenses．


On the ACQUISITION TRANSACTION COMPLETION “ CLOSING DAY”, FOR A TOTAL PURCHASING
PRICE OF RMB 300 Million Yuan，TONG REN KAI YU MINERALS CO., LTD. and its TONG
REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS
CO., LTD./100% Shareholders have legally delivered to “ CHINA HOLDINGS, INC. (
NASD OTCBB: CHHL), WITH :


1.  
TONG REN KAI YU MINERALS CO., LTD. and TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant : 100% Ownership/Assets/Mining Licenses/Mining Exploration
License/Corporate Certificates/Seals;



2.  
TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant;



3．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is -------------------- for area 2.57
Square KM ( Chart No.---------------). The 2nd Exploration License
No.--------------- for area 8.36 Square KM ( Chart No.-----------------);


4．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is ----------------- for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No.is ----------------- for JiangKo County QingLou Phosphorus (P)
Mine at defined area 0.4313 Square KM.


5． Gui Zhou FuRuiDe MINERALS CO., LTD. owns and operates One(1) Mining
Exploration Licenses (for production V2O5, Mo, P etc.) approved by Land &
Resource Minister of People’s Republic of China, The Exploration License No. is
------------------ ( Renewed Exploration License No. is --------------------)
for JiangKou County WangHui Mining exploration at defined area of 12.15 Square
KM.


6.The total 100% ownership/rights/interest/assets/licenses of TONG REN KAI YU
MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. to be “legally transferred”
to/under “ CHINA HOLDINGS, INC. (and/or its legal nominee subsidiary
company) with PR Chinese Government Fully Legally Approval/confirmation;


7．TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ITS 100%
SHAREHOLDERS/MR.LV BENHAI＆100% SHAREHOLDERS legally agreed to appoint China
Holdings, Inc. ( NASD OTCBB: CHHL) as THE Chief Executive Officer ( CＥO)／Chief
Financial Officer ( CFO), and Executive Chairman of Board Directors of TONG REN
KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. to manage, control, and
operate TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD.


8. Renew／Extend legally TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD.’s corporate licenses extending to additional years and renew/extend legally
all the mining licenses and mining exploration licenses with extending to
additional years: ALL ACCORDING TO THE CHINESE GOVERNMENT APPLICABLE REGULATIONS
AND LAWS


9．TONG REN KAI YU MINERALS CO., LTD and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. / and ITS 100%
SHAREHOLDERS /MR.LV BENHAI/ 100% SHAREHOLDERS shall clear all the debts,
including liens, mortgages, taxes, charges, pledges, encumbrances or other
burdens prior to This FINAL ACQUISITION TRANSACTION DAY.
 
 
10

--------------------------------------------------------------------------------



 
Section 1.5 LAW


The Agreement is governed by the laws of PRC and Nevada, and SEC/NASD USA laws
and reflects customary business practices in PR China. As such, it does contain
all of the customary representations and warranties, indemnification and other
applicable provisions that are generally included in an acquisition agreement
contemplating the purchase of all outstanding capital shares of a company.


The Acquisition shall take place upon the terms and conditions provided for in
this Agreement and in accordance with applicable laws in PR China and USA Laws
and Rules.


ARTICLE II
 REPRESENTATIONS AND WARRANTIES


Section 2.1 REPRESENTATIONS AND WARRANTIES OF CHINA HOLDINGS, INC. ( NASD OTCBB:
CHHL)


CHHL represents and warrants TONGING REN KAI YU MINERALS CO., LTD. and its TONG
REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS
CO., LTD. and All 100% Shareholders as follows:


(a)ORGANIZATION, STANDING AND POWER. China Holdings, Inc. (CHHL.OTCBB NASD) own
and operate CHHL , or/and its subsidiary that is corporation duly organized,
validly existing and in good standing under the laws of Nevada State, USA and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.


(b)CERTIFICATE OF INCORPORATION, BYLAWS, AND MINUTE BOOKS. The copies of the
Articles of Incorporation and of the Bylaws of CHHL which have been delivered to
TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and All
100% Shareholders are true, correct and complete copies thereof. The minute book
of CHHL, which has been made available for inspection, contains accurate minutes
of all meetings and accurate consents in lieu of meetings of the Board of
Directors (and any committee thereof) and of the shareholders of CHHL since the
date of  incorporation and accurately reflects all transactions referred to in
such minutes and consents in lieu of meetings.


©AUTHORITY. CHHL has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of CHHL
and Its Parent Holding Company: China Holdings, Inc. (NASD OTCBB: CHHL). No
other corporate or shareholder proceedings on the part of CHHL are necessary to
authorize the Acquisition, or the other transactions contemplated hereby.


(d)CONFLICT WITH OTHER AGREEMENTS; APPROVALS. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of a lien, pledge, security interest or other encumbrance on assets
(any such conflict, violation, default, right of termination, cancellation or
acceleration, loss or creation, a "violation") pursuant to any provision of the
Articles of Incorporation or Bylaws or any organizational document of CHHL or,
result in any violation of any loan or credit agreement, note, mortgage,
indenture, lease, benefit plan or other agreement, obligation, instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to CHHL which violation would have a
material adverse effect on CHHL taken as a whole. The Final consent, approval,
order or authorization of, or registration, declaration or filing with, any
court, administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a "Governmental Entity") is required by or
with respect to CHHL in connection with the execution and delivery of this
Agreement by CHHL or the consummation by CHHL of the transactions contemplated
hereby.


(e) BOOKS AND RECORDS. CHHL has made and will make available for inspection by
TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and All 100%
Shareholders“upon reasonable request all the books of CHHL relating to the
business of CHHL. Such books of CHHL have been maintained in the ordinary course
of business. All documents furnished or caused to be furnished to “TONG REN KAI
YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and All 100% Shareholders by CHHL
are true and correct copies, and there are no amendments or modifications
thereto except as set forth in such documents.


11

--------------------------------------------------------------------------------


 
 
(f) COMPLIANCE WITH LAWS. CHHL is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.


(g) SEC FILINGS. CHHL via its parent holding company: China Holdings, Inc. (
CHHL.OTCBB NASD) has filed all periodic reports required to be filed with the
Securities and Exchange Commission USA and as of the date hereof, is current in
its filing obligations.


(h) FINANCIAL STATEMENTS AND TAX RETURNS. Copies of CHHL /its parent holding
company: China Holdings, Inc. ( CHHL.OTCBB NASD) ‘s audited  financial
statements for the fiscal years ended December 31, 2005 and December 31, 2006,
and Ending Sep.30th, 2007 and of its tax return for the fiscal year 2005 /6 have
been delivered to TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. And All 100% Shareholders


(i) LITIGATION. There is no suit, action or proceeding pending, or, to the
knowledge of CHHL, threatened against or affecting China Holdings, Inc. (
CHHL.OTCBB NASD) which is reasonably likely to have a material adverse effect on
CHHL, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against CHHL having, or which, in
so far as reasonably can be foreseen, in the future could have, any such effect.


(j) TAX RETURNS. CHHL and its parent holding company: CHINA HOLDINGS, INC.
(CHHL.OTCBB NASD) has duly filed any tax reports and returns required to be
filed and have fully paid all taxes and other charges claimed to be due from it
by any federal, state or local taxing authorities. There are not now any pending
questions relating to or claims asserted for, taxes or assessments asserted upon
CHHL and its parent holding company: CHINA HOLDINGS, INC. (CHHL.OTCBB NASD).


(k) Indemnity  CHINA HOLDINGS, INC. (CHHL.OTCBB NASD) agree to indemnify and
save harmless TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and All 100% shareholders and shareholders hereunder from and against any
and all claims, demands, actions, suits, proceedings, assessments, judgments,
damages, costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of CHHL and its parent holding
company: CHINA HOLDINGS, INC. (CHHL.OTCBB NASD) to defend any such claim),
resulting from the breach by any of them of any representation or warranty of
such party made under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
by TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and All
100%Shareholders


Section 2.2 REPRESENTATIONS AND WARRANTIES OF TONG REN KAI YU MINERALS CO., LTD.
and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD. and All 100% Shareholders represent and warrant to
CHINA HOLDINGS, INC. (CHHL.OTCBB NASD) as follows:


(a) ORGANIZATION, STANDING AND POWER. TONG REN KAI YU MINERALS CO., LTD. and its
TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe
MINERALS CO., LTD.is a corporation duly organized, validly existing and in good
standing under the laws of China, has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary.


(b) CERTIFICATE OF INCORPORATION, BYLAWS AND MINUTE BOOKS. The copies of the
Certificate of Incorporation and of the other corporate documents of TONG REN
KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant　and Gui Zhou FuRuiDe MINERALS CO., LTD. and All 100%Shareholders
which have been delivered to CHHL are true, correct and complete copies thereof.
The minute books of TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and All 100% Shareholders which have been made available to CHHL for
inspection contain accurate minutes of all meetings and accurate consents in
lieu of meetings of the Board of Directors (and any committee thereof) and of
the 100% shareholders of TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and All 100% Shareholders since the date of incorporation and accurately
reflect all transactions referred to in such minutes and consents in lieu of
meetings.
 
 
12

--------------------------------------------------------------------------------



 
(c) AUTHORITY. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the
shareholders of 100% of its ownership which are entitled to vote to approve the
proposed transaction, has the requisite power and authority to consummate the
transactions contemplated hereby. Except as specified herein, no other corporate
or shareholder proceedings on the part of TONG REN KAI YU MINERALS CO., LTD. AND
ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANTAND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders are necessary to authorize the
Acquisition and the other transactions contemplated hereby.


(d) CONFLICT WITH AGREEMENTS; APPROVALS. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Certificate of Incorporation or Bylaws of TONG REN KAI YU MINERALS CO., LTD. AND
ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD.and All 100% Shareholders or of any loan or credit agreement,
note, mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders or its
properties or assets. The Final consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders in connection with the execution and delivery of
this Agreement by TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders, or the consummation by TONG REN KAI YU MINERALS
CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI
ZHOU FURUIDE MINERALS CO., LTD. and All 100%Shareholders of the transactions
contemplated hereby.


(e) BOOKS AND RECORDS. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders has made and will make available for inspection
by CHHL upon reasonable request all the books of account, relating to the
business of TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders. Such books of account of TONG REN KAI YU MINERALS CO., LTD.
AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders have been maintained in the
ordinary course of business. All documents furnished or caused to be furnished
to CHHL by TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders are true and correct copies, and there are no amendments or
modifications thereto except as set forth in such documents.


(f) COMPLIANCE WITH LAWS. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.


(g) LIABILITIES AND OBLIGATIONS.  TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and Its 100% SHAREHOLDERS confirm that ON FURTHER “ FINAL
TRANSACTION DAY” THAT TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD.will has NO DEBTS , NO LIABILITIES , and is legally fully free from all
liens, mortgages, taxes, charges, pledges, encumbrances or other burdens with
all rights ON FURTHER “ FINAL TRANSACTION DAY” as legally mutually defined as
above.


TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and ITS 100%
SHAREHOLDERS will clear legally financially for any/ all the debts, including
liens, mortgages, taxes, charges, pledges, encumbrances or other burdens with
all rights now or thereafter attached thereto, and/or prior to THE FINAL
ACQUISITION TRANSACTION DAY.


(h) FINANCIAL STATEMENTS AND TAX RETURNS. Copies of TONG REN KAI YU MINERALS
CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI
ZHOU FURUIDE MINERALS CO., LTD. ‘s audited financial statements for the fiscal
years ended December 31, 2005 and December 31, 2006, and AUG 30 2007 according
to US General Accepted Accounting Principles ("US GAAP") and of its tax return
for the fiscal year 2004 have to be completed and delivered to CHHL ASAP.
 
 
 
13

--------------------------------------------------------------------------------



 
(I) LITIGATION. There is no suit, action or proceeding pending, or, to the
knowledge of TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. ‘S
threatened against or affecting TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG
REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS
CO., LTD. and All 100% Shareholders, which is reasonably likely to have a
material adverse effect on TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against TONG
REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders
having, or which, insofar as reasonably can be foreseen, in the future could
have, any such effect.


(j) TAXES. “TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders” has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing  authority) all
tax returns and reports required to be filed with all  other jurisdictions where
such filing is required by law; and TONG REN KAI YU MINERALS CO., LTD.AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders has paid, or made adequate
provision for the payment of all taxes, interest, penalties, assessments or
deficiencies due and payable on and with respect to such periods. TONG REN KAI
YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders knows of
(i) no other tax returns or reports which are required to be filed which have
not been so filed and (ii) no unpaid assessment for additional taxes for any
fiscal period or any basis therefore.


(k) LICENSES, PERMITS; INTELLECTUAL PROPERTY. TONG REN KAI YU MINERALS CO., LTD.
AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders owns or possesses in the
operation of its business all material authorizations which are necessary for it
to conduct its business as now conducted. Neither the execution or delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
require any notice or consent under or have any material adverse effect upon any
such authorizations.


(l) Indemnity  TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO.,
LTD. and All 100% shareholders agree to indemnify and save harmless CHINA
HOLDINGS, INC. (CHHL.OTCBB NASD) and All 100% shareholders hereunder from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of TONG REN KAI YU
MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. to defend any such claim),
resulting from the breach by any of them of any representation or warranty of
such party made under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
by CHINA HOLDINGS, INC. (CHHL.OTCBB NASD) and All 100% shareholders.
(m) NONSOLICITATION


For a period  of three (3) years  after the  Closing  Date,  TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. Shareholders shall not, directly
or indirectly: (a)  solicit  the  business  of any person or entity  that is a
customer of CHHL; (b)  cause,  induce or attempt to cause or induce
any  customer,  supplier, licensee, licensor, franchisee, employee, consultant
or other business relation of CHHL to cease doing business with CHHL, to deal
with any competitor of CHHL or in any way interfere with its relationship with
CHHL; (c)  cause,  induce or attempt to cause or induce
any  customer,  supplier; licensee, licensor, franchisee, employee, consultant
or other business relation of  CHHL and shareholders on the Closing Date or
within the year  preceding  the Closing  Date to cease doing  business with
CHHL,  to deal with any  competitor of CHHL or in any way interfere with its
relationship with CHHL; or (d)  hire,  retain or attempt to hire or retain any
employee or independent
contractor  of  CHHL  or  in  any  way  interfere   with  the
relationship  between  CHHL  and  any  of  its  employees  or independent
contractors.


Section 2.3 REPRESENTATIONS AND WARRANTIES OF
TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders to CHINA HOLDINGS, INC. (CHHL.OTCBB NASD) /100% Shareholders


By Execution of this Agreement, ALL/EACH of the SHAREHOLDER/SHAREHOLDERS OF TONG
REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders
represents and warrants to CHHL and its parent holding company: CHINA HOLDINGS,
INC. (CHHL.OTCBB NASD) as follows:


(a) OWNERSHIP FREE AND CLEAR. The ownership of TONG REN KAI YU MINERALS CO.,
LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100%Shareholders which
SHAREHOLDER/SHAREHOLDERS owns are free and clear of any liens, claims, options,
charges or encumbrances of any nature.


14

--------------------------------------------------------------------------------


(b) UNQUALIFIED RIGHT TO TRANSFER OWNERSHIPS. He or she has the  unqualified
right to sell, assign, and deliver the portion of the ownership of TONG REN KAI
YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders and,
upon consummation of the transactions contemplated by this Agreement, CHHL will
acquire good and valid title  to such ownerships, free and clear of all liens,
claims, options, charges, and encumbrances of whatsoever nature.


(c) AGREEMENT AND TRANSACTION DULY AUTHORIZED.
SHAREHOLDERS are authorized to execute and deliver this Agreement and to
consummate the acquisition transaction described herein. Neither the execution
and delivery of  this Agreement nor the consummation of the transactions
contemplated  hereby will constitute a violation or default under any term or
provision of any contract, commitment, indenture, other agreement or restriction
of any kind or character to which such SHAREHOLDER is a party or by which such
SHAREHOLDER is bound.
 
(d)SHAREHOLDERS admits that CHHL and its parent holding company: CHINA HOLDINGS,
INC. (CHHL.OTCBB NASD) has EXCLUSIVE FIRST REFUSAL
right to acquire 100% ownership of TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. by this Agreement and he shall not transfer the ownership to
any other person/organization after this General Acquisition Definitive
Agreement is signed mutually.


Section 2.4 MUTUAL CONFIDENTIAL DUTIES


(a) CHINA HOLDINGS, INC. (CHHL.OTCBB NASD), and TONG REN KAI YU MINERALS CO.,
LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders acknowledge that, in the
course of performing their respective obligations, they will be receiving
information which is proprietary and confidential to the disclosing party and
which the disclosing party wishes to protect from public disclosure
(''Proprietary Information'').


(b) Proprietary Information, as used in this Agreement, includes, without
limitation, all information disclosed at any time before, after or at the time
of execution of this Agreement between the parties, and any other confidential
information or trade secrets which have been or will be disclosed between the
parties relating to their respective businesses, customers, products, marketing
and sales plans, financial status, product development plans, strategies and the
like.


(c) Each party: (1) will hold the Proprietary Information in confidence and not
disclose it, except to its employees or representatives to whom disclosure is
necessary to effect the purposes of this Agreement and who are similarly bound
to hold the Propriety Information in confidence; (2) will use its best efforts
to prevent inadvertent or unauthorized disclosure, publication or dissemination
of any Proprietary Information; (3) will not make any use of any Proprietary
Information, nor circulate Proprietary Information in its organization, except
to the extent necessary to carry out the intent of this Agreement.
 
 
15

--------------------------------------------------------------------------------



 
ARTICLE III
 COVENANTS RELATING TO CONDUCT OF BUSINESS


Section 3.1 COVENANTS OF TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders and CHHL.


During the period from the date of this Agreement and continuing until the
Effective Time, TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders and shareholders and CHHL each agree as to
themselves (except as expressly contemplated or permitted by this Agreement, or
to the extent that the other party shall otherwise consent in writing):


(a) ORDINARY COURSE. Each party shall carry on its respective businesses in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted.


(b) DIVIDENDS; CHANGES IN STOCK.  TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders shall not (i) declare or pay any
dividends on or make other distributions in respect of any of its capital stock,
or (ii) repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.


(c) ISSUANCE OF SECURITIES. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders shall not issue, deliver or sell, or authorize or
propose the issuance, delivery or sale of, any shares of its capital stock of
any class, any voting debt or any securities convertible into, or any rights,
warrants or options to acquire, any such shares, voting debt or convertible
securities.


(d) GOVERNING DOCUMENTS. No party shall amend or propose to amend its Articles
of Incorporation or Bylaws.


(e)NO DISPOSITIONS. Except for the transfer of assets in the ordinary course of
business consistent with prior practice, TONG REN KAI YU MINERALS CO., LTD. AND
ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD.and All 100% Shareholders shall not sell, lease, encumber or
otherwise dispose of, or agree to sell, lease, encumber or otherwise dispose of,
any of its assets, which are  material, individually or in the aggregate, to
such party.


(f) INDEBTEDNESS. TONG REN KAI YU MINERALS CO., LTD.AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD.and All 100% Shareholders shall not incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of such party or guarantee any
debt securities of others other than in each  case in the ordinary course of
business consistent with prior practice.


Section 3.2 OTHER ACTIONS. No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so Co.,
LTD), or in any of the conditions to the Acquisition set forth in Article V not
being satisfied.


16

--------------------------------------------------------------------------------


 
 
ARTICLE IV
 ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


Section 4.1 RESERVED
Section 4.2 ACCESSES TO INFORMATION. Upon reasonable notice, CHHL (or/and its
Nominee Mining Subsidary Company in China)and TONG REN KAI YU MINERALS CO.,
LTD.AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. shall each afford to the officers, employees,
accountants, counsel and other representatives of the other company, access to
all their respective properties, books, contracts, commitments and records and,
during such period, each of CHHL (or/and its Nominee Mining Subsidary Company in
China) and TONG REN KAI YU MINERALS CO., LTD.AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders shall furnish promptly to the other (a) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of Federal or state securities
laws concerning its business, properties and personnel as such other party may
reasonably request. Unless otherwise required by law, the parties will hold any
such information which is nonpublic in confidence until such time as such
information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.


Section 4.3 LEGAL CONDITIONS TO ACQUISITION. Each of CHHL (or/and its Nominee
Mining Subsidary Company in China)and TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders shall take all reasonable actions
necessary to comply promptly with all legal requirements which may be imposed on
itself with respect to the Acquisition and will promptly cooperate with and
furnish information to each other in connection with any such requirements
imposed upon any of them or upon any of their related entities or subsidiaries
in connection with the Acquisition. Each party shall take all reasonable actions
necessary to obtain (and will cooperate with each other in obtaining) any
consent, authorization, order or approval of, or any exemption by, any
Governmental Entity or other public or private third party, required to be
obtained or made by CHHL or  TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders or any of their related entities or subsidiaries
in connection with the Acquisition or the taking of any action contemplated
thereby or by this Agreement.


Section 4.4 BOARD OF DIRECTORS AND OFFICERS. There should be no change in the
board of directors of TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders before the Closing. Subsequent to the Closing,
CHHL has the rights to appoint new directors to the board of TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT  AND GUI ZHOU FURUIDE MINERALS CO., LTD.and All 100% Shareholders
 
 
17

--------------------------------------------------------------------------------



 
ARTICLE V
 CONDITIONS PRECEDENT


Section 5.1 CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE ACQUISITION.


The respective obligations of each party to effect the Acquisition shall be
conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.


Section 5.2 CONDITIONS TO OBLIGATIONS OF CHHL. The obligation of CHHL to effect
the Acquisition is subject to the satisfaction of the following conditions on or
before the Closing Date unless waived by CHHL:


(a) REPRESENTATIONS AND WARRANTIES. The representations and warranties of  TONG
REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100%
Shareholders set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and CHHL shall have received a certificate
signed on behalf of TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders by the Chairman of TONG REN KAI YU MINERALS CO.,
LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders and a certificate signed by
each of the SHAREHOLDERS to such effect.


(b) PERFORMANCE OF OBLIGATIONS OF TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders TONG REN KAI YU MINERALS CO., LTD.
AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing Date, and CHHL
shall have received a certificate signed on behalf of  TONG REN KAI YU MINERALS
CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI
ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders by the President and
chief executive officer to such effect.


(c) CLOSING DOCUMENTS. CHHL shall have received such certificates and other
closing documents as counsel for CHHL shall reasonably request.


(d) SALES OF OWNERSHIPS. SHAREHOLDERS holding 100% of the ownership of  TONG REN
KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders
shall have executed this Agreement and consented to completion of the
acquisition transaction described herein.


(e) CONSENTS. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of CHHL, individually or in the aggregate, have a material adverse
effect on TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders and its subsidiaries and related entities taken as a whole
upon the consummation of the transactions contemplated hereby. TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders shall
also have received the approval of All 100%Shareholders in accordance with
applicable law.


(f) DUE DILIGENCE REVIEW. CHHL shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of  TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders and shall not have determined that any of the
representations or warranties of TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG
REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS
CO., LTD. and All 100% Shareholders contained herein are, as of the date hereof
or the Closing Date, inaccurate in any material respect or that TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders is
otherwise in violation of any of the provisions of this Agreement.


(g) PENDING LITIGATION. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of CHHL, made in good
faith, would make the consummation of the Acquisition imprudent. In addition,
there shall not be any other litigation or other proceeding pending or
threatened against TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders, the consequences of which, in the judgment of
CHHL, could be materially adverse to TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders


Section 5.3 CONDITIONS TO OBLIGATIONS OF TONG REN KAI YU MINERALS CO., LTD. AND
ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders   The obligation of TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders to
effect the Acquisition is subject to the satisfaction of the following
conditions unless waived by TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders：
 
 
18

--------------------------------------------------------------------------------



 
(a) REPRESENTATIONS AND WARRANTIES. The representations and warranties of CHHL
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and (except to the extent such representations
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date, except as otherwise contemplated by this Agreement, TONG REN
KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100%
Shareholdersshall have received a certificate signed on behalf of CHHL by the
President or the chief executive officer to such effect.


(b) PERFORMANCE OF OBLIGATIONS OF CHHL. CHHL shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and TONG REN KAI YU MINERALS CO.,
LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders shall have received a
certificate signed on behalf of CHHL by the Chairman or the chief executive
officer to such effect.


(c) CLOSING DOCUMENTS. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders shall have received such certificates and other
closing documents as counsel for TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG
REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS
CO., LTD. and All 100% Shareholders
shall reasonably request.


(d) CONSENTS. CHHL shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby.


(e) DUE DILIGENCE REVIEW. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN
SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of CHHL and shall not have determined that any of the
representations or warranties of CHHL contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that CHHL is
otherwise in violation of any of the provisions of this Agreement.
(f) PENDING LITIGATION. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of TONG REN KAI YU
MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders, made in
good faith, would make the consummation of the Acquisition imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against CHHL the consequences of which, in the judgment of TONG REN
KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P
MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100%
Shareholders，could be materially adverse to CHHL.
 
 
19

--------------------------------------------------------------------------------



 
ARTICLE VI
 TERMINATION AND AMENDMENT


Section 6.1 TERMINATION. This Agreement may be terminated at any time prior to
the Effective Time:


(a) by mutual consent of CHHL and TONG REN KAI YU MINERALS CO., LTD. AND ITS
TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE
MINERALS CO., LTD. and All 100% Shareholders


(b) by either CHHL or TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders
if there has been a material breach of any representation, warranty, covenant or
agreement on the part of the other set forth in this Agreement which breach has
not been cured within thirty (30) business days following receipt by the
breaching party of notice of such breach, or if any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Acquisition shall have become final and non-appeal able; or


Section 6.2 EFFECT OF TERMINATION. In the event of termination of this Agreement
by either TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders or CHHL as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto. In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party itself incurring such expenses.


Section 6.3 AMENDMENT. This Agreement may be amended by mutual agreement of
CHHL, TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100%
SHAREHOLDERS, provided that in the case of CHHL and TONG REN KAI YU MINERALS
CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI
ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders any such amendment
must authorized by their respective Boards of Directors, and to the extent
required by law, approved by their respective shareholders. Any such amendment
must be by an instrument in writing signed on behalf of each of the parties
hereto.


Section 6.4 EXTENSION; WAIVER. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.
 
 
20

--------------------------------------------------------------------------------



 
ARTICLE VII
 GENERAL PROVISIONS


Section 7.1 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of THREE year from the date of this Agreement.


Section 7.2 NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telescoped (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):


(a). If to CHINA HOLDINGS, INC.
Attn: Julianna Lu
The Chief Executive Officer
Business Address
101 Convention Center Drive, Suite 700,
Las Vegas, NV 89107-2001 USA
Fax: 86-10-6586-4790 (China)


(b) If to TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN
NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All
100% Shareholders:
Business Address：BaiHuan Zhen, GuiZhou PR China for all following:


100% SHAREHOLDERS OF TONG REN KAI YU MINERALS CO., LTD. :
Chongqing Kayoo Investment Group Stock Co.Ltd.: 99.5% and BENHAI LV 0.5%


100% SHAREHOLDERS OF TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant IS
BENHAI LV.: 100%


100% SHAREHOLDERS OF Gui Zhou FuRuiDe MINERALS CO., LTD. ARE : Chongqing Kayoo
Investment Group Stock Co.Ltd.: 51% and Other: 49%


(d). With a copy to: China Holdings, Inc.
Corporate Attorneys: SRFFLLP, New York, New York


(b)With a copy to: TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders’s Corporate Attorneys, BEIJING PR CHINA


Section 7.3 INTERPRETATION. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words "include", "includes" or "including" are used
in this Agreement, they shall be deemed to be followed by the words "without
limitation". The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.


Section 7.4 COUNTERPARTS. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This English/Chinese version is
final legal version as the acquisition definitive agreement, if there is any
conflict in meaning between the English language version and Chinese language
version of this Agreement, the English/Chinese Combined version shall prevail.


Section 7.5 ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES; RIGHTS OF OWNERSHIP.
This Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


Section 7.6 GOVERNING LAW. This Agreement shall be governed and construed in
accordance with the laws of PR China and Nevada/SEC/NASD USA Laws without regard
to principles of conflicts of law.


21

--------------------------------------------------------------------------------


 
 
Section 7.7 NO REMEDY IN CERTAIN CIRCUMSTANCES. Each party agrees that, should
any court or other competent authority hold any provision of this Agreement or
part hereof or thereof to be null, void or unenforceable, or order any party to
take any action inconsistent herewith or not to take any action required herein,
the other party shall not be entitled to specific performance of such provision
or part hereof or thereof or to any other remedy, including but not TONG REN KAI
YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS
PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100% Shareholders to money
damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.


Section 7.8 PUBLICITY. Except as otherwise required by law or the rules of the
SEC, so long as this Final Agreement is in effect, TONG REN KAI YU MINERALS CO.,
LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU
FURUIDE MINERALS CO., LTD. and All 100% Shareholders shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
CHHL.
Section 7.9 ASSIGNMENT. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding
upon,　inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.


IN WITNESS WHEREOF, this Acquisition Agreement has been signed and executed by
the parties set forth below as of the date set forth above.


A. CHINA HOLDINGS, INC. (or/and its Nominee Mining Subsidary Company in China):
Business Address: 101 Convention Center Drive, Suite 700, Las Vegas,NV
89107-2001 USA
Company Sealed Here
 
By:
/s/ Julianna Lu

--------------------------------------------------------------------------------

Name: JULIANNA LU, An Authorized Signatory
Title: Chief Executive Officer/Chairperson of Board
 CHINA HOLDINGS, INC. (NASD OTCBB: CHHL)
(or/and its Nominee Mining Subsidary Company in China)
Date: November 30th, 2007


AUTHORIZED/51% CONTROLLING SHAREHOLDERS OF CHINA HOLDINGS, INC./or/and its
NORMINEE SUBSIDARY COMPANY IN CHINA:
 
/s/ Julianna Lu

--------------------------------------------------------------------------------

Name: JULIANNA LU, An Authorized Signatory
Major Shareholders with 51% Viting Rights OF
CHINA HOLDINGS, INC. (NASD OTCBB: CHHL)
(or/and its Nominee Subsidary Company in China)
Date: November 30th, 2007


B. TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD.
Company Sealed Here
 
/s/ LV Benhai

--------------------------------------------------------------------------------

Name: LV BENHAI , An Authorized Signatory
CHAIRMAN OF BOARD, and The President/CEO
100% SHAREHOLDERS, An Authorized Signatory
Title: Chairman/CEO/PRESIDENT
Date: November 30th, 2007
 
 
22

--------------------------------------------------------------------------------



 
100% SHAREHOLDERS OF TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI
BAHUANGZHEN NESHAO PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO.,
LTD. and All 100% Shareholders：


A. 100% SHAREHOLDERS OF TONG REN KAI YU MINERALS CO., LTD. are:
1. Chongqing Kayoo Investment Group Stock Co.Ltd.: 99.5%
2. BenHai Lv: 0.5%
Authorized Signatory of Chongqing Kayoo Investment Group Stock Co.Ltd.:


/s/ Benhai LV

--------------------------------------------------------------------------------

BENHAI  LV, AN AUTHORIZED SIGNATORY
CHAIRMAN OF BOARD
Chongqing Kayoo Investment Group Stock Co.Ltd.
November 30th, 2007


B.100% SHAREHOLDERS OF TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant is
TONG REN KAI YU MINERALS CO., LTD.: IS BENHAI LV.: 100%


/s/ Benhai LV

--------------------------------------------------------------------------------

BENHAI  LV, AN AUTHORIZED SIGNATORY
100% SHAREHOLDERS OF
Date: November 30th, 2007


C.100% SHAREHOLDERS OF Gui Zhou FuRuiDe MINERALS CO., LTD. ARE :Chongqing Kayoo
Investment Group Stock Co.Ltd.: 51% and  Other 49%:
 
/s/ Benhai LV

--------------------------------------------------------------------------------

BENHAI  LV, AN AUTHORIZED SIGNATORY
of 51% Gui Zhou FuRuiDe MINERALS CO., LTD.
CHAIRMAN OF BOARD
Chongqing Kayoo Investment Group Stock Co.Ltd.
Date: November 30th, 2007




ATTACHED EXHIBITIONS
ATTACHED EXHIBITIONS:  ( Please provide with ORIGINAL and/or Notary Public Legal
Documents ( in both Chinese & English) to CHINA HOLDINGS, INC. （NASD
OTCBB：CHHL）FOR FURTHER EXECUTION/COMPLETION OF THIS ACQUISITION
TRANSACTION/AGREEMENT


FROM TONG REN KAI YU MINERALS CO., LTD.  AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT AND GUI ZHOU FURUIDE MINERALS CO., LTD. and All 100%
Shareholders 100% Shareholders have legally delivered to “ CHINA HOLDINGS, INC.
( NASD OTCBB: CHHL) FOR FURTHER EXECUTION/COMPLETION OF THIS ACQUISITION
TRANSACTION/AGREEMENT, WITH ::
 
 
23

--------------------------------------------------------------------------------



 
1.  
TONG REN KAI YU MINERALS CO., LTD. and TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant : 100% Ownership/Assets/Mining Licenses/Mining Exploration
License/Corporate Certificates/Seals/3 Minerals Properties Mining Engneering
Reports and Valuation.



2.  
TONG REN KAI YU MINERALS CO., LTD.  and TONG REN Shi BaHuangZhen NeShao Pb-Zn-P
Minerals Plant : 2 YEARS AUDITED FINANCIALSTATEMENTS （2006，2007）（US GAAP RULES）



3.  
TONG REN KAI YU MINERALS CO., LTD. legally operates and 100% owns TONG REN Shi
BaHuangZhen NeShao Pb-Zn-P Minerals Plant。



４．TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN SHI BAHUANGZHEN NESHAO
PB-ZN-P MINERALS PLANT owns & operates Two(2) Mining Exploration Licenses ( Zn,
Pb, Cu, etc.) approved by Land & Resource Minister of People’s Republic of China
as: 1.) The 1st Exploration License No. is ----------------- for area 2.57
Square KM ( Chart No.--------------)。The 2nd Exploration License No.is
------------------for area 8.36 Square KM (Chart No. ----------------);


5.TONG REN KAI YU MINERALS CO., LTD. AND ITS TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant owns and operates Two (2) Mining Licenses (for production
V2O5, Mo, P etc.) approved by Land & Resource Minister of People’s Republic of
China as: 1). 1St Mining License No. is -----------------for Tong Ren
BaiHuangZhen NeShao Phosphorus (P) Mine at defined area 1.0933 Square KM and 2nd
Mining License No. is ----------------for JiangKo County QingLou Phosphorus (P)
Mine at defined area 0.4313 Square KM.


6.Gui Zhou FuRuiDe MINERALS CO., LTD.owns and operates One(1) Mining Exploration
Licenses (For production V2O5, Mo, P etc.) Approved by Land & Resource Minister
of People’s Republic of China, The Exploration License No. is ----------------(
Renewed Exploration License No. is-------------------) for JiangKou County
WangHui Mining exploration at defined area of 12.15 Square KM.


7. The total 100% ownership/rights/interest/assets/licenses of TONG REN KAI YU
MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals
Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. to be “legally transferred”
to/under “ CHINA HOLDINGS, INC. (and/or its legal nominee subsidiary company)
UPON/with PR Chinese Government Fully Legally Approval/confirmation;


8.TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. and ITS 100%
SHAREHOLDERS/MR. 100% SHAREHOLDERS legally agreed to appoint China Holdings,
Inc. ( NASD OTCBB: CHHL) as THE Chief Financial Officer ( CFO), and Executive
Vice Chairman of Board Directors of TONG REN KAI YU MINERALS CO., LTD. and its
TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe
MINERALS CO., LTD. to manage, control, and operate TONG REN KAI YU MINERALS CO.,
LTD. and its TONG REN Shi BaHuangZhen NeShao Pb-Zn-P Minerals Plant and Gui Zhou
FuRuiDe MINERALS CO., LTD.


9.Renew TONG REN KAI YU MINERALS CO., LTD. and its TONG REN Shi BaHuangZhen
NeShao Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD.’s
corporate licenses extending to additional effective years effective periods and
mining licenses and mining exploration licenses with extending to additional
effective years ACCORDING TO THE CHINESE GOVERNMENT APPLICABEL REGULATIONS AND
LAWS


10.TONG REN KAI YU MINERALS CO., LTD and its TONG REN Shi BaHuangZhen NeShao
Pb-Zn-P Minerals Plant and Gui Zhou FuRuiDe MINERALS CO., LTD. / and ITS 100%
SHAREHOLDERS /MR. 100% SHAREHOLDERS shall clear all the debts, including liens,
mortgages, taxes, charges, pledges, encumbrances or other burdens prior to This
FINAL ACQUISITION TRANSACTION DAY.
 
 
24